Name: Commission Regulation (EC) No 681/2001 of 3 April 2001 derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|32001R0681Commission Regulation (EC) No 681/2001 of 3 April 2001 derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sector Official Journal L 094 , 04/04/2001 P. 0021 - 0021Commission Regulation (EC) No 681/2001of 3 April 2001derogating temporarily from Regulation (EC) No 1370/95 laying down detailed rules for implementing the system of export licences in the pigmeat sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 8(2), Article 13(12) and Article 22 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1370/95(3), as last amended by Regulation (EC) No 2898/2000(4), provides that export licences are to be issued on the Wednesday following the week in which licence applications are lodged, provided that no special measures are taken by the Commission in the meantime.(2) Given the dates of public holidays in 2001 and the consequent irregular publication of the Official Journal of the European Communities, the period for consideration is too short to ensure effective market management and it should therefore be extended temporarily.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 3(3) of Regulation (EC) No 1370/95, licences for which applications are lodged during the following periods shall be issued on the dates indicated, provided that none of the special measures referred to in paragaph 4 of that Article is taken before the dates concerned:- from 9 to 13 April 2001, to be issued on 19 April 2001,- from 23 to 27 April 2001, to be issued on 4 May 2001,- from 28 May to 1 June 2001, to be issued on 7 June 2001,- from 17 to 21 December 2001, to be issued on 3 January 2002,- from 24 to 28 December 2001, to be issued on 7 January 2002.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 133, 17.6.1995, p. 9.(4) OJ L 336, 30.12.2000, p. 32.